DETAILED ACTION

1.	The Office Action is in response to RCE filed on 12/14/2020.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 4.
3.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/2020 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16518149, filed on 07/22/2019.
Priority #			 Filling Data			 Country
18185182.5  		             July 24, 2018		  	  EP



Response to Amendment
5.	The Amendment filed on 12/14/2020  has been received. Claims 1- 3, 11-16 have been amended; claims 17-18 added; claims 1-18 are pending.

Allowable Subject Matter
6. 	Claims 1-18 are allowed.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
	1).	For independent claim 1, the prior art does not disclose or suggest the unique way to calculate a time when a printer passes the focal point of a camera based on a trigger distance, and at the computed time, generate a trigger signal to the camera to active the camera; such unique design is allowable. 
Marisa et al. (GB2566111) and in view of Duss et al. (US 20120194791) and further in view of Wallsten et al. (US 20120105522) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Marisa in combination of Duss and Wallsten to achieve the same invention as claimed in the instant claim.
Claims 2-13 are allowed because they depend on claim 1.

2).	Independent claim 14 is allowed due to the similar reason as for independent claim 1. 

3)	For claim 15, the prior art does not disclose or suggest the unique way to generate a trigger signal to the camera to active the camera based on a distance stored in the memory of 
Marisa et al. (GB2566111) and in view of Duss et al. (US 20120194791) and further in view of Wallsten et al. (US 20120105522) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Marisa in combination of Duss and Wallsten to achieve the same invention as claimed in the instant claim.
Claims 16 is allowed because they depend on claim 15.

4) For independent claim 17, the prior art does not disclose or suggest the unique way to calculate a time when a printer passes the focal point of a camera based on a trigger distance, and at the computed time, generate a trigger signal to the camera to active the camera; such unique design is allowable. 
Marisa et al. (GB2566111) and in view of Duss et al. (US 20120194791) and further in view of Wallsten et al. (US 20120105522) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Marisa in combination of Duss and Wallsten to achieve the same invention as claimed in the instant claim.

5)	For claim 18, the prior art does not disclose or suggest the unique way to generate a trigger signal to the camera to active the camera based on a distance stored in the memory of the printing device which is a distance between a print head of the printing device and a focal point of the camera; such unique design is allowable. 
Marisa et al. (GB2566111) and in view of Duss et al. (US 20120194791) and further in view of Wallsten et al. (US 20120105522) teaches all other features but the above differentiating 

8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423